Bartley, J.,
announced the opinion of the court:
1. The record of a judgment in a criininal case which shows that the jury, upon being “ impaneled, and sworn the truth to speak upon the issue joined between the parties,” and after having heard the evidence and charge of the court, upon their oaths did say that the defendant is guilty as charged, etc., is sufficient, without the .addition of the words “according to the law and the evidence,” in. •connection with the oath to render a verdict on the issue joined.
*4702. A count of an indictment for the crime of robbery, under the-15th section of the statute for the punishment of crimes, charging the taking of the personal property by the words “feloniously and violently did seize, take, and carry away,” without any allegation of the intent to steal or rob, is defective.†
3. Where an indictment in a count charging a burglary under the 14th section of the statute, avers the intent to steal the “personal property ” of a jierson named, without an express allegation that the property is of any value, the count is sufficient, the term property, ex vi termini, importing value.‡
4. A judgment on a general verdict of guilty on an indictment containing some good and some bad counts, *is not erroueousbecause not rendered with express reference to the good counts.

Judgment of the common pleas affirmed.


 See Matthews v. The State, 4 Ohio St. 539


See Spears v. The State, 2 Ohio St. 584.